                                                                                            1   TROUTMAN SANDERS LLP
                                                                                                Kevin F. Kieffer, Bar No. 192193
                                                                                            2   kevin.kieffer@troutman.com
                                                                                            3   Ryan C. Tuley, Bar No. 198249
                                                                                                ryan.tuley@troutman.com
                                                                                            4   5 Park Plaza, Suite 1400
                                                                                                Irvine, CA 92614-2545
                                                                                            5   Telephone: 949.622.2700
                                                                                            6   Facsimile: 949.622.2739

                                                                                            7   Michael L. Huggins, Bar No. 305562
                                                                                                michael.huggins@troutman.com
                                                                                            8   580 California Street, Suite 1100
                                                                                                San Francisco, CA 94104
                                                                                            9   Telephone: 415.477.5700
                                                                                           10   Facsimile: 415.477.5710

                                                                                           11   Attorneys for Defendant and Counter-Claimant
                                                                                                STARR INDEMNITY & LIABILITY COMPANY
T ROUTM AN S ANDERS LLP




                                                                                           12
                                                            I R V I N E , C A 92614-2545




                                                                                                                     UNITED STATES DISTRICT COURT
                          5 PAR K PLA ZA
                                           S U I T E 1400




                                                                                           13                      CENTRAL DISTRICT OF CALIFORNIA
                                                                                           14   ADIR INTERNATIONAL, LLC, a          Case No.: 2:19-cv-4352-R-PLA
                                                                                                Delaware Limited Liability Company,
                                                                                           15   DBA CURACAO (formerly known as      Hon. Manuel L. Real
                                                                                           16   La Curacao); and RON AZARKMAN,
                                                                                                an individual,                      AMENDED JUDGMENT
                                                                                           17                  Plaintiffs,
                                                                                           18          v.
                                                                                           19   STARR INDEMNITY & LIABILITY
                                                                                                COMPANY and DOES 1 through 100,
                                                                                           20   inclusive,
                                                                                           21                  Defendants.
                                                                                           22   STARR INDEMNITY & LIABILITY
                                                                                           23   COMPANY and DOES 1 through 100,
                                                                                                inclusive,
                                                                                           24              Counter-Claimant,
                                                                                           25          v.
                                                                                           26   ADIR INTERNATIONAL, LLC, et
                                                                                                al.,
                                                                                           27
                                                                                                               Counter-Defendants.
                                                                                           28
                                                                                                40201708v1
                                                                                                                               AMENDED JUDGMENT
